DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on January 28, 2022.  This action is made final.
2.	Claims 1-12 are pending in the case; Claims 1 and 7 are independent claims.

3.	On March 23, 2022, Examiner attempted contacting the applicant’s representative (James J. Livingston, Reg. No. 55,394) in order to explain the status of the claims in view of the Amendments and to inquire if the Applicant would be willing to file a Terminal Disclaimer in order to overcome the Double Patenting rejection below.  Examiner left a detailed voicemail requesting a call back, but no response was received.

Response to Arguments
4.	Applicant’s arguments, see Remarks filed on January 28, 2022 (pg. 6), in view of Claim Amendments filed on January 28, 2022, with respect to the Claim Objections to Claims 2 and 3, have been fully considered and are persuasive.  The Claim Objections to Claims 2 and 3 have been withdrawn.
 
5.	Applicant’s arguments, see Remarks filed on January 28, 2022 (pgs. 6-8), with respect to Claim Rejections under 35 U.S.C. § 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of US 9,891,965 (corresponding to the parent Application No. 14/587,486), as further discussed below.

Claim Objections
5.	Claims 1 and 7 are objected to because of the following informalities:  amended Claim 1 (and similarly, Claim 7) recites “when the focus is changed from the second window to the first window, automatically output a first audio signal,” but the claim previously introduces “a first audio signal” (see limitations starting with “provide a split screen mode in which a first window associated with a first audio signal…”), thus it is not clear if the same or a different audio signal is being modified when the focus is changed.  It would appear that the limitation in question should recite “when the focus is changed from the second window to the first window, automatically output the first audio signal” instead.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11, and 18 of U.S. Patent No. 9,891,965 (hereinafter ‘965) in view of Fleming, US 2008/0288876 A1, published on November 20, 2008. 
	Instant independent Claim 1 (and similarly, independent Claim 7) is now amended to recite:
receive a first user input to change a size of the first window,
increase a size of the first window according to the first user input,
decrease a size of the second window in correspondence with the size increase of the first window, and
automatically change the focus from the second window to the first window in response to the size of the first window being increased to larger than a specified size….

Claim 11 (device) of ‘965 (and similarly, Claim 1 (method) of ‘965) recites this identical language.  Claim 11 of ‘965 is silent with respect to “first audio signal” and “second audio signal” thus Claim 11 of ‘965 does not disclose “when the focus is changed from the second window to the first window, automatically output [the] first audio signal” as recited in instant Claim 1.  However, a skilled artisan would understand that different operations can be performed in response to switching window focus, as illustrated by Fleming.
Fleming is directed towards varying the audio of multiple windows in various ways based on window configurations and/or user preferences (see Fleming, Abstract).  Fleming teaches multiple windows corresponding to programs capable of producing audio output displayed on a screen (see Fleming, Fig. 1B), and further teaches that the 
Accordingly, it would have been obvious to a skilled artisan at the time the instant application was filed to provide for an explicit audio variance among multiple windows, as suggested by Fleming, and to control the audio that is heard by the user based on the user’s interactions with the windows in order to assist the user in differentiating between the windows (see Fleming, ¶¶ 0003-05).  

	Instant dependent Claims 2-6 (and similarly, 8-12) are also obvious in view of Claims 11 and 18 of ‘965 (and similarly, Claims 1 and 9) and Fleming (for example, see Fleming, ¶ 0031, with respect to instant Claims 2 and 3; see Claim 18 of ‘965 with respect to instant Claims 4-6).

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179